— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered April 28,1980, convicting him of criminal sale of a controlled substance in the sixth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The jury verdict was against the weight of the evidence (see CPL 470.15, subd 5; 470.20, subd 5). Moflen, P. J., Gulotta, O’Connor and Rubin, JJ., concur.